Title: From Thomas Jefferson to Giovanni Fabbroni, 2 March 1786
From: Jefferson, Thomas
To: Fabbroni, Giovanni



Sir
Paris Mar. 2. 1786.

I have for sometime deferred the honor of addressing you, in expectation that our friend Mr. Mazzei on his return from Holland, would go on immediately to Florence. He is now returned, but proposes staying here two months. I must therefore adopt an earlier conveiance to return you my thanks for the pamphlets you were so kind as to inclose to me, and from the perusal of which I received very great satisfaction. That relative to the value of lands, being particularly applicable to our plan of taxation in America, I consider as very precious, and filled with useful ideas. I hope you have before this received the book I took the liberty of sending you thro’ Mr. Favi; a medley little worth your notice but of some avail to me as it has furnished me an occasion of testifying the sentiments of esteem and respect with which I have the honour to be Sir Your most obedient & most humble servant

Th: Jefferson

 
